Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wydeven on 04/01/2022.

The application has been amended as follows: 

 Claim 1 – add the limitations “(g) after step (f), moving an aliquot of the first reagent fluid into the fluidic device; (h) after step (g), moving a volume of fluid buffer into the fluidic device, wherein at least a portion of the volume of fluid buffer moved in step (h) is moved from the first fluid buffer reservoir; (i) after step (h), moving an aliquot of the second reagent fluid into the fluidic device; and (j) after step (i), moving a volume of fluid buffer into the fluidic device, wherein at least a portion of the volume of fluid buffer moved in step (j) is moved from the second fluid buffer reservoir.” from claim 2, with the same line format of claim 2, to the end of claim 1
Claim 1 – amend “step (e) from the fluidic device into a second fluid buffer reservoir.” to “step (e) from the fluidic device into a second fluid buffer reservoir;”
Claim 18 – add the limitations “(g) after process (f), move an aliquot of the first reagent fluid into the fluidic device; (h) after process (g), move a volume of fluid buffer into the fluidic device, wherein at least a portion of the volume of fluid buffer moved in process (h) is moved from the first fluid buffer reservoir; (i) after process (h), move an aliquot of the second reagent fluid into the fluidic device; and (j) after process (i), move a volume of fluid buffer into the fluidic device, wherein at least a portion of the volume of fluid buffer moved in process (j) is moved from the second fluid buffer reservoir.” from claim 19, with the same line format of claim 19, to the end of claim 18
Claim 18 – amend “process (e) from the fluidic device into a second fluid buffer reservoir.” to amend “process (e) from the fluidic device into a second fluid buffer reservoir;”
Cancel claims 2, 10-17, and 19
Claim 3 – amend “method of claim 2” to “method of claim 1”
Claim 8 – amend “method of claim 2” to “method of claim 1”
Allowable Subject Matter
Claims 1, 3-9, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-9 are allowed because the closest prior arts on record Jovanovich (US7244961B2), and Bohm (US20170144155A1) do not teach the amended limitations of claim 1, neither individually nor combined, “(c) after step (b), moving at least a portion of the volume of fluid buffer moved in step (b) from the fluidic device into a first fluid buffer reservoir” “(f) after step (e), moving at least a portion of the volume of fluid buffer moved in step (e) from the fluidic device into a second fluid buffer reservoir”. 
Newly cited Stone (US20150045234A1) and Buermann (US10549281B2) teaches the amended limitations of claim 1. However, Stone (US20150045234A1) and Buermann (US10549281B2) do not teach the limitations of claim 2, neither individually nor combined, “(i) after step (h), moving an aliquot of the second reagent fluid into the fluidic device; and (j) after step (i), moving a volume of fluid buffer into the fluidic device, wherein at least a portion of the volume of fluid buffer moved in step (j) is moved from the second fluid buffer reservoir” incorporated into claim 1. Furthermore, there is a lack of motivation to motivation to combine all of the prior art references to arrive at the claimed invention in the combined limitations of claims 1 and 2.
Claims 18 and 20 are allowed because the closest prior arts on record Jovanovich (US7244961B2), and Bohm (US20170144155A1) do not teach the amended limitations of claim 18, neither individually nor combined, “(c) after process (b), move at least a portion of the volume of fluid buffer moved in process (b) from the fluidic device into a first fluid buffer reservoir” and “(f) after process (e), move at least a portion of the volume of fluid buffer moved in process (e) from the fluidic device into a second fluid buffer reservoir”. 
Newly cited Stone (US20150045234A1) and Buermann (US10549281B2) teaches the amended limitations of claim 18. However, Stone (US20150045234A1) and Buermann (US10549281B2) do not teach the limitations of claim 19, neither individually nor combined, “(i) after process (h), move an aliquot of the second reagent fluid into the fluidic device; and3688037Application Serial No. 16/584,353 Attorney Docket No. 4537-0110US2Page 9 of 14(j) after process (i), move a volume of fluid buffer into the fluidic device, wherein at least a portion of the volume of fluid buffer moved in process (j) is moved from the second fluid buffer reservoir.” Furthermore, there is a lack of motivation for combining all the prior references to arrive at the claimed invention in the combined limitations of claims 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796     

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796